Exhibit 10.1

PROGENICS PHARMACEUTICALS, INC.
2005 STOCK INCENTIVE PLAN

1. Purpose

The purpose of the Progenics Pharmaceuticals, Inc. 2005 Stock Incentive Plan is
to further align the interests of employees, officers, non-employee directors
and other individual service providers with those of the stockholders by
providing incentive compensation opportunities tied to the performance of the
Common Stock and by promoting increased ownership of the Common Stock by such
individuals. The Plan is also intended to advance the interests of the Company
and its stockholders by attracting, retaining and motivating key personnel upon
whose judgment, initiative and effort the successful conduct of the Company’s
business is largely dependent.

2. Definitions

Wherever the following capitalized terms are used in the Plan, they shall have
the meanings specified below:

  (A)
“Award” means an award of a Stock Option, Stock Appreciation Right, Restricted
Stock Award, Stock Unit Award, Stock Award or Performance Award granted under
the Plan.

        (B)
“Award Agreement” means a written or electronic agreement entered into between
the Company and a Participant setting forth the terms and conditions of an
Award.

        (C)
“Board” means the Board of Directors of the Company.

        (D)
“Change in Control” shall have the meaning set forth in Section 13.2 hereof.

        (E)
“Code” means the Internal Revenue Code of 1986, as amended.

        (F)
“Committee” means the Compensation Committee of the Board or a successor
thereof, or any other committee of the Board appointed by the Board to
administer the Plan from time to time.

        (G)
“Common Stock” means the Company’s Common Stock, par value $.0013 per share.

        (H)
“Company” means Progenics Pharmaceuticals, Inc., a Delaware corporation.

        (I)
“Date of Grant” means the date on which an Award under the Plan is granted by
the Committee, or such later date as the Committee may specify to be the
effective date of an Award.

        (J)
“Disability” means a Participant being considered “disabled” within the meaning
of Section 409A(a)(2)(C) of the Code, unless otherwise provided in an Award
Agreement.

        (K)
“Eligible Person” means any person who is an employee, officer, director,
consultant, advisor or other individual service provider of the Company or any
Subsidiary, as determined by the Committee, or any person who is determined by
the Committee to be a prospective employee, officer, director, consultant,
advisor or other individual service provider of the Company or any Subsidiary.

        (L)
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

        (M)
“Fair Market Value” with respect to the value of a share of Common Stock as of a
particular day, shall mean the last reported sale price (as reported on the
NASDAQ) of the Common Stock on such day (unless such day is not a trading day,
in which case, on the last trading day immediately preceding such day on which
the Common Stock is traded on the NASDAQ). If the Common Stock is not listed on
the NASDAQ, the Committee shall determine in good faith the Fair Market Value in
whatever manner it considers appropriate.

        (N)
“Incentive Stock Option” means a Stock Option granted under Section 6 hereof
that is intended to meet the requirements of section 422 of the Code and the
regulations promulgated thereunder.

 

1

--------------------------------------------------------------------------------





  (O)
“NASDAQ” means The Nasdaq Stock Market’s National Market.

        (P)
“Nonqualified Stock Option” means a Stock Option granted under Section 6 hereof
that is not an Incentive Stock Option.

        (Q)
“Participant” means any Eligible Person who holds an outstanding Award under the
Plan.

        (R)
“Performance Awards” means an Award under Section 11 hereof entitling a
Participant to a payment in cash at the end of a performance period, if the
performance and other conditions established by the Committee are satisfied.

        (S)
“Plan” means this Progenics Pharmaceuticals, Inc. 2005 Stock Incentive Plan as
set forth herein, as amended from time to time.

        (T)
“Restricted Stock Award” means a grant of shares of Common Stock to an Eligible
Person under Section 8 hereof that are issued subject to such vesting and
transfer restrictions and such other conditions as are set forth in the Plan and
the applicable Award Agreement.

        (U)
“Section 162(m) Award” means any Award that is intended to qualify for the
“performance-based” compensation exception under section 162(m) of the Code and
the regulations promulgated thereunder.

        (V)
“Service” means a Participant’s employment or other service relationship with
the Company or any Subsidiary.

        (W)
“Stock Appreciation Right” means a contractual right granted to an Eligible
Person under Section 7 hereof entitling such Eligible Person to receive a
payment, representing the difference between the base price per share of the
right and the Fair Market Value of a share of Common Stock at such time, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.

        (X)
“Stock Award” means a grant of shares of Common Stock to an Eligible Person
under Section 10 hereof entitling a Participant to shares of Common Stock that
are issued free of transfer restrictions and forfeiture conditions.

        (Y)
“Stock Option” means a contractual right granted to an Eligible Person under
Section 6 hereof to purchase shares of Common Stock at such time and price, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.

        (Z)
“Stock Unit Award” means a contractual right granted to an Eligible Person under
Section 9 hereof representing notional unit interests equal in value to a share
of Common Stock to be paid and distributed at such times, and subject to such
conditions, as are set forth in the Plan and the applicable Award Agreement.

      (AA) 
“Subsidiary” means an entity (whether or not a corporation) that is wholly or
majority owned or controlled, directly or indirectly, by the Company, or any
other affiliate of the Company that is so designated, from time to time, by the
Committee; provided, however, that with respect to Incentive Stock Options, the
term “Subsidiary” shall include only an entity that qualifies under section
424(f) of the Code as a “subsidiary corporation” with respect to the Company.

3. Administration

Section 3.1     Committee Members.     The Plan shall be administered by a
Committee comprised of no fewer than two members of the Board. It is intended
that each Committee member shall satisfy the requirements for (i) an
“independent director” under rules adopted by the NASDAQ, (ii) a “nonemployee
director” for purposes of such Rule 16b-3 under the Exchange Act and (iii) an
“outside director” under section 162(m) of the Code. No member of the Committee
shall be liable for any action or determination made in good faith by the
Committee with respect to the Plan or any Award hereunder.

 

2

--------------------------------------------------------------------------------



 

Section 3.2     Committee Authority.     The Committee shall have such powers
and authority as may be necessary or appropriate for the Committee to carry out
its functions as described in the Plan. Subject to the express limitations of
the Plan, the Committee shall have authority in its discretion to determine the
Eligible Persons to whom, and the time or times at which, Awards may be granted,
the number of shares, units or other rights subject to each Award, the exercise,
base or purchase price of an Award (if any), the time or times at which an Award
will become vested, exercisable or payable, the performance criteria,
performance goals and other conditions of an Award, the duration of the Award,
and all other terms of the Award. Subject to the terms of the Plan, the
Committee shall have the authority to amend the terms of an Award in any manner
that is not inconsistent with the Plan, provided that no such action shall
adversely affect the rights of a Participant with respect to an outstanding
Award without the Participant’s consent. The Committee shall also have
discretionary authority to interpret the Plan, to make all factual
determinations under the Plan, and to make all other determinations necessary or
advisable for Plan administration, including, without limitation, to correct any
defect, to supply any omission or to reconcile any inconsistency in the Plan or
any Award Agreement hereunder. The Committee may prescribe, amend, and rescind
rules and regulations relating to the Plan. The Committee’s determinations under
the Plan need not be uniform and may be made by the Committee selectively among
Participants and Eligible Persons, whether or not such persons are similarly
situated. The Committee shall, in its discretion, consider such factors as it
deems relevant in making its interpretations, determinations and actions under
the Plan including, without limitation, the recommendations or advice of any
officer or employee of the Company or such attorneys, consultants, accountants
or other advisors as it may select. All interpretations, determinations, and
actions by the Committee shall be final, conclusive, and binding upon all
parties.

Section 3.3     Delegation of Authority.     The Committee shall have the right,
from time to time, to delegate to one or more officers of the Company the
authority of the Committee to grant and determine the terms and conditions of
Awards granted under the Plan, subject to the requirements of section 157(c) of
the Delaware General Corporation Law (or any successor provision) and such other
limitations as the Committee shall determine. In no event shall any such
delegation of authority be permitted with respect to Awards to any members of
the Board or to any Eligible Person who is subject to Rule 16b-3 under the
Exchange Act or who is a covered employee under section 162(m) of the Code. The
Committee shall also be permitted to delegate, to any appropriate officer or
employee of the Company, responsibility for performing ministerial functions
under the Plan. In the event that the Committee’s authority is delegated to
officers or employees in accordance with the foregoing, all provisions of the
Plan relating to the Committee shall be interpreted in a manner consistent with
the foregoing by treating any such reference as a reference to such officer or
employee for such purpose. Any action undertaken in accordance with the
Committee’s delegation of authority hereunder shall have the same force and
effect as if such action was undertaken directly by the Committee and shall be
deemed for all purposes of the Plan to have been taken by the Committee.

Section 3.4     Grants to Non-Employee Directors.     Any Awards or formula for
granting Awards under the Plan made to non-employee directors shall be approved
by the Board. With respect to awards to such directors, all rights, powers and
authorities vested in the Committee under the Plan shall instead be exercised by
the Board, and all provisions of the Plan relating to the Committee shall be
interpreted in a manner consistent with the foregoing by treating any such
reference as a reference to the Board for such purpose.

4. Shares Subject to the Plan

Section 4.1     Share Limitation.     Subject to adjustment pursuant to Section
4.2 hereof, the maximum aggregate number of shares of Common Stock which may be
issued under all Awards granted to Participants under the Plan shall be
2,000,000 shares. From such aggregate Plan limit, the maximum number of shares
of Common Stock that may be issued under all Awards of Restricted Stock Awards,
Stock Unit Awards and Stock Awards under the Plan shall be limited in the
aggregate to 1,000,000 shares. Shares of Common Stock issued under the Plan may
be either authorized but unissued shares or shares held in the Company’s
treasury. To the extent that any Award under the Plan payable in shares of
Common Stock is forfeited, cancelled, returned to the Company for failure to
satisfy vesting requirements or upon the occurrence of other forfeiture events,
or otherwise terminates without payment being made thereunder, the shares of
Common Stock covered thereby will no longer be counted against the foregoing
maximum share limitations and may again be made subject to Awards under the Plan
pursuant to such limitations. In addition, any shares of Common Stock exchanged
by a Participant or withheld from a Participant as full or partial payment to
the Company of the exercise price or tax withholding

3

--------------------------------------------------------------------------------



 

upon exercise or payment of an Award under the Plan shall be added to the
foregoing maximum share limitations and may be made subject to Awards under the
Plan pursuant to such limitations. Any Awards under the Plan settled in cash
shall not be counted against the foregoing maximum share limitations.

Section 4.2     Adjustments.     If there shall occur any change with respect to
the outstanding shares of Common Stock by reason of any recapitalization,
reclassification, stock dividend, extraordinary dividend, stock split, reverse
stock split, or other distribution with respect to the shares of Common Stock,
or any merger, reorganization, consolidation, combination, spin-off or other
similar corporate change, or any other change affecting the Common Stock, the
Committee may, in the manner and to the extent that it deems appropriate and
equitable to the Participants and consistent with the terms of the Plan, cause
an adjustment to be made in (i) the maximum numbers and kind of shares provided
in Section 4.1 hereof, (ii) the maximum numbers and kind of shares or units set
forth in Sections 6.1, 7.1, 8.1, 9.1 and 10.1 hereof, (iii) the numbers and kind
of shares of Common Stock, units, or other rights subject to then outstanding
Awards, (iv) the price for each share or unit or other right subject to then
outstanding Awards, (v) the performance measures or goals relating to an Award
and (vi) any other terms of an Award that are affected by the event to prevent
dilution or enlargement of a Participant’s rights under an Award.
Notwithstanding the foregoing, in the case of Incentive Stock Options, any such
adjustments shall, to the extent practicable, be made in a manner consistent
with the requirements of section 424(a) of the Code.

5. Participation and Awards

Section 5.1     Designation of Participants.     All Eligible Persons are
eligible to be designated by the Committee to receive Awards and become
Participants under the Plan. The Committee has the authority, in its discretion,
to determine and designate from time to time those Eligible Persons who are to
be granted Awards, the types of Awards to be granted and the number of shares of
Common Stock or units subject to Awards granted under the Plan. In selecting
Eligible Persons to be Participants and in determining the type and amount of
Awards to be granted under the Plan, the Committee shall consider any and all
factors that it deems relevant or appropriate.

Section 5.2     Determination of Awards.     The Committee shall determine the
terms and conditions of all Awards granted to Participants in accordance with
its authority under Section 3.2 hereof. An Award may consist of one type of
right or benefit hereunder or of two or more such rights or benefits granted in
tandem or in the alternative. In the case of any fractional share or unit
resulting from the grant, vesting, payment or crediting of dividends or dividend
equivalents under an Award, the Committee shall have the discretionary authority
to (i) disregard such fractional share or unit, (ii) round such fractional share
or unit to the nearest lower or higher whole share or unit, or (iii) convert
such fractional share or unit into a right to receive a cash payment. To the
extent deemed necessary by the Committee, an Award shall be evidenced by an
Award Agreement as described in Section 14.1 hereof.

6. Stock Options

Section 6.1     Grant of Stock Option.     A Stock Option may be granted to any
Eligible Person selected by the Committee. Subject to the provisions of Section
6.7 hereof and section 422 of the Code, each Stock Option shall be designated,
in the discretion of the Committee, as an Incentive Stock Option or as a
Nonqualified Stock Option. The maximum number of shares of Common Stock that may
be subject to Stock Options granted to any Participant during any calendar year
shall be limited to 750,000 shares (subject to adjustment as provided in Section
4.2 hereof).

Section 6.2     Exercise Price.     The exercise price per share of a Stock
Option shall not be less than 100 percent of the Fair Market Value of the shares
of Common Stock on the Date of Grant, provided that the Committee may in its
discretion specify for any Stock Option an exercise price per share that is
higher than the Fair Market Value on the Date of Grant.

Section 6.3     Vesting of Stock Options.     The Committee shall in its
discretion prescribe the time or times at which, or the conditions upon which, a
Stock Option or portion thereof shall become vested and/or exercisable. The
requirements for vesting and exercisability of a Stock Option may be based on
the continued Service of the Participant with the Company or a Subsidiary for a
specified time period (or periods) or on the attainment of a

4

--------------------------------------------------------------------------------



 

specified performance goal (or goals) established by the Committee in its
discretion. The Committee may, in its discretion, accelerate the vesting or
exercisability of any Stock Option at any time.

Section 6.4     Term of Stock Options.     The Committee shall in its discretion
prescribe in an Award Agreement the period during which a vested Stock Option
may be exercised, provided that the maximum term of a Stock Option shall be ten
years from the Date of Grant. A Stock Option may be earlier terminated as
specified by the Committee and set forth in an Award Agreement upon or following
the termination of a Participant’s Service with the Company or any Subsidiary,
including by reason of voluntary resignation, death, Disability, termination for
cause or any other reason. Except as otherwise provided in this Section 6 or in
an Award Agreement, no Stock Option may be exercised at any time during the term
thereof unless the Participant is then in the Service of the Company or one of
its Subsidiaries.

Section 6.5     Stock Option Exercise; Tax Withholding.     Subject to such
terms and conditions as shall be specified in an Award Agreement, a Stock Option
may be exercised in whole or in part at any time during the term thereof by
notice in the form required by the Company, together with payment of the
aggregate exercise price therefor and applicable withholding tax. Payment of the
exercise price shall be made in the manner set forth in an Award Agreement,
unless otherwise provided by the Committee: (i) in cash or by cash equivalent
acceptable to the Committee; (ii) by payment in shares of Common Stock that have
been held by the Participant for at least six months (or such period as the
Committee may deem appropriate for accounting purposes or otherwise), valued at
the Fair Market Value of such shares on the date of exercise; (iii) through an
open-market broker-assisted sales transaction pursuant to which the Company is
promptly delivered the amount of proceeds necessary to satisfy the exercise
price; (iv) by a combination of the foregoing methods; or (v) by such other
method as may be approved by the Committee and set forth in an Award Agreement.
In addition to and at the time of payment of the exercise price, the Participant
shall pay to the Company the full amount of any and all applicable income tax,
employment tax and other amounts required to be withheld in connection with such
exercise, payable under such of the methods described above for the payment of
the exercise price as may be approved by the Committee and set forth in an Award
Agreement.

Section 6.6     Limited Transferability of Nonqualified Stock Options.     All
Stock Options shall be nontransferable except (i) upon the Participant’s death,
in accordance with Section 14.3 hereof or (ii) in the case of Nonqualified Stock
Options only, for the transfer of all or part of the Stock Option to a
Participant’s “family member” (as defined for purposes of the Form S-8
registration statement under the Securities Act of 1933), or as otherwise
permitted by the Committee, in each case as may be approved by the Committee in
its discretion at the time of proposed transfer. The transfer of a Nonqualified
Stock Option may be subject to such terms and conditions as the Committee may in
its discretion impose from time to time. Subsequent transfers of a Nonqualified
Stock Option shall be prohibited other than in accordance with Section 14.3
hereof.

Section 6.7     Additional Rules for Incentive Stock Options.

  (i)
Eligibility.     An Incentive Stock Option may only be granted to an Eligible
Person who is considered an employee under Treasury Regulation §1.421-7(h) of
the Company or any Subsidiary.

        (ii)
Annual Limits.     No Incentive Stock Option shall be granted to an Eligible
Person as a result of which the aggregate Fair Market Value (determined as of
the Date of Grant) of the stock with respect to which Incentive Stock Options
are exercisable for the first time in any calendar year under the Plan and any
other stock option plans of the Company or any Subsidiary would exceed $100,000,
determined in accordance with section 422(d) of the Code. This limitation shall
be applied by taking Incentive Stock Options into account in the order in which
granted.

        (iii)
Ten Percent Stockholders.     If a Stock Option granted under the Plan is
intended to be an Incentive Stock Option, and if the Participant, at the time of
grant, owns stock possessing ten percent or more of the total combined voting
power of all classes of Common Stock of the Company or any Subsidiary, then (A)
the Stock Option exercise price per share shall in no event be less than 110
percent of the Fair Market Value of the Common Stock on the date of such grant
and (B) such Stock Option shall not be exercisable after the expiration of five
years following the date such Stock Option is granted.
     

  (iv)
Termination of Employment.     An Award of an Incentive Stock Option may provide
that such Stock Option may be exercised not later than 3 months following
termination of employment of the

5

--------------------------------------------------------------------------------



 

   
Participant with the Company and all Subsidiaries, or not later than one year
following death or a permanent and total disability within the meaning of
section 22(e)(3) of the Code, as and to the extent determined by the Committee
to comply with the requirements of section 422 of the Code.

        (v)
Other Terms and Conditions; Nontransferability.     Any Incentive Stock Option
granted hereunder shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as are deemed necessary or desirable by
the Committee, which terms, together with the terms of the Plan, shall be
intended and interpreted to cause such Incentive Stock Option to qualify as an
“incentive stock option” under section 422 of the Code. An Award Agreement for
an Incentive Stock Option may provide that such Stock Option shall be treated as
a Nonqualified Stock Option to the extent that certain requirements applicable
to “incentive stock options” under the Code shall not be satisfied. An Incentive
Stock Option shall by its terms be nontransferable other than by will or by the
laws of descent and distribution, and shall be exercisable during the lifetime
of a Participant only by such Participant.

        (vi)
Disqualifying Dispositions.     If shares of Common Stock acquired by exercise
of an Incentive Stock Option are disposed of within two years following the Date
of Grant or one year following the transfer of such shares to the Participant
upon exercise, the Participant shall, promptly following such disposition,
notify the Company in writing of the date and terms of such disposition and
provide such other information regarding the disposition as the Company may
reasonably require.

Section 6.8     Repricing of Stock Options Prohibited.     As and to the extent
required under the then applicable rules, regulations or listing requirements
adopted by the NASDAQ for “repricings” (within the meaning of such rules,
regulations or requirements), and subject to the anti-dilution adjustment
provisions contained in Section 4.2 hereof, without the prior approval of the
Company’s stockholders, evidenced by a majority of votes cast, neither the
Committee nor the Board shall cause the cancellation, substitution or amendment
of a Stock Option that would have the effect of reducing the exercise price of
such a Stock Option previously granted under the Plan, or otherwise approve any
modification to such a Stock Option that would be treated as a “repricing.”

7. Stock Appreciation Rights

Section 7.1     Grant of Stock Appreciation Rights.     A Stock Appreciation
Right may be granted to any Eligible Person selected by the Committee. Stock
Appreciation Rights may be granted on a basis that allows for the exercise of
the right by the Participant or that provides for the automatic payment of the
right upon a specified date or event. The maximum number of shares of Common
Stock that may be subject to Stock Appreciation Rights granted to any
Participant during any calendar year shall be limited to 750,000 shares (subject
to adjustment as provided in Section 4.2 hereof).

Section 7.2     Freestanding Stock Appreciation Rights.     A Stock Appreciation
Right may be granted without any related Stock Option. The Committee shall in
its discretion prescribe the time or times at which, or the conditions upon
which, a Stock Appreciation Right or portion thereof shall become vested and/or
exercisable. The requirements for vesting and exercisability of a Stock
Appreciation Right may be based on the continued Service of a Participant with
the Company or a Subsidiary for a specified time period (or periods) or on the
attainment of a specified performance goal (or goals) established by the
Committee in its discretion. A Stock Appreciation Right will be exercisable or
payable at such time or times as determined by the Committee, provided that the
maximum term of a Stock Appreciation Right shall be ten years from the Date of
Grant. The Committee may, in its discretion, accelerate the vesting or
exercisability of any Stock Appreciation Right at any time. The base price of a
Stock Appreciation Right granted without any related Stock Option shall be
determined by the Committee in its sole discretion; provided, however, that the
base price per share of any such freestanding Stock Appreciation Right shall not
be less than 100 percent of the Fair Market Value of the shares of Common Stock
on the Date of Grant.

Section 7.3     Tandem Stock Option/Stock Appreciation Rights.     A Stock
Appreciation Right may be granted in tandem with a Stock Option, either at the
time of grant or at any time thereafter during the term of the Stock Option. A
tandem Stock Option/Stock Appreciation Right will entitle the holder to elect,
as to all or any portion of the number of shares subject to the Award, to
exercise either the Stock Option or the Stock Appreciation Right, resulting in
the reduction of the corresponding number of shares subject to the right so

6

--------------------------------------------------------------------------------



 

exercised as well as the tandem right not so exercised. A Stock Appreciation
Right granted in tandem with a Stock Option hereunder shall have a base price
per share equal to the per share exercise price of the Stock Option, will be
vested and exercisable at the same time or times that a related Stock Option is
vested and exercisable, and will expire no later than the time at which the
related Stock Option expires.

Section 7.4     Payment of Stock Appreciation Rights.     A Stock Appreciation
Right will entitle the holder, upon exercise or other payment of the Stock
Appreciation Right, as applicable, to receive an amount determined by
multiplying: (i) the excess of the Fair Market Value of a share of Common Stock
on the date of exercise or payment of the Stock Appreciation Right over the base
price of such Stock Appreciation Right, by (ii) the number of shares as to which
such Stock Appreciation Right is exercised or paid. Subject to the requirements
of section 409A of the Code, payment of the amount determined under the
foregoing may be made, as approved by the Committee and set forth in the Award
Agreement, in shares of Common Stock valued at their Fair Market Value on the
date of exercise or payment, in cash, or in a combination of shares of Common
Stock and cash, subject to applicable tax withholding requirements.

Section 7.5     Repricing of Stock Appreciation Rights Prohibited.     As and to
the extent required under the then applicable rules, regulations or listing
requirements adopted by the NASDAQ for “repricings” (within the meaning of such
rules, regulations or requirements), and subject to the anti-dilution adjustment
provisions contained in Section 4.2 hereof, without the prior approval of the
Company’s stockholders, evidenced by a majority of votes cast, neither the
Committee nor the Board shall cause the cancellation, substitution or amendment
of a Stock Appreciation Right that would have the effect of reducing the base
price of such a Stock Appreciation Right previously granted under the Plan, or
otherwise approve any modification to such a Stock Appreciation Right that would
be treated as a “repricing.”

8. Restricted Stock Awards

Section 8.1     Grant of Restricted Stock Awards.     A Restricted Stock Award
may be granted to any Eligible Person selected by the Committee. The Committee
may require the payment by the Participant of a specified purchase price in
connection with any Restricted Stock Award. The Committee may grant Restricted
Stock Awards that are Section 162(m) Awards, as well as Restricted Stock Awards
that are not Section 162(m) Awards. The maximum number of shares of Common Stock
that may be subject to Restricted Stock Awards granted to a Participant during
any one calendar year shall be limited to 250,000 shares (subject to adjustment
as provided in Section 4.2 hereof).

Section 8.2     Vesting Requirements.     The restrictions imposed on shares of
Common Stock granted under a Restricted Stock Award shall lapse in accordance
with the vesting requirements specified by the Committee in the Award Agreement.
The requirements for vesting of a Restricted Stock Award may be based on the
continued Service of the Participant with the Company or its Subsidiaries for a
specified time period (or periods) or on the attainment of a specified
performance goal (or goals) established by the Committee in its discretion. The
Committee may, in its discretion, accelerate the vesting of a Restricted Stock
Award at any time. In the case of any Restricted Stock Award that is a Section
162(m) Award, any such performance-based vesting requirements shall be based
upon the performance criteria identified in Section 12.2 hereof, and the terms
of the Award shall otherwise comply with the requirements described in Section
12.3 hereof. If the vesting requirements of a Restricted Stock Award shall not
be satisfied, the Award shall be forfeited and the shares of Common Stock
subject to the Award shall be returned to the Company. In the event that the
Participant paid any purchase price with respect to such forfeited shares,
unless otherwise provided by the Committee in an Award Agreement, the Company
will refund to the Participant the lesser of (i) such purchase price and (ii)
the Fair Market Value of such shares on the date of forfeiture.

Section 8.3     Restrictions.     Shares granted under any Restricted Stock
Award may not be transferred, assigned or subject to any encumbrance, pledge, or
charge until all applicable restrictions are removed or have expired, unless
otherwise allowed by the Committee. Failure to satisfy any applicable
restrictions shall result in the shares subject to the Restricted Stock Award
being forfeited and returned to the Company. In the event that the Participant
paid any purchase price with respect to such forfeited shares, unless otherwise
provided by the Committee in an Award Agreement, the Company will refund to the
Participant the lesser of (i) such purchase price and (ii) the Fair Market Value
of such shares on the date of forfeiture. The Committee may require in an Award
Agreement that certificates representing the shares granted under a Restricted
Stock Award bear a legend

7

--------------------------------------------------------------------------------



 

making appropriate reference to the restrictions imposed, and that certificates
representing the shares granted or sold under a Restricted Stock Award will
remain in the physical custody of an escrow holder until all restrictions are
removed or have expired.

Section 8.4     Rights as Stockholder.     Subject to the foregoing provisions
of this Section 8 and the applicable Award Agreement, the Participant shall have
all rights of a stockholder with respect to the shares granted to the
Participant under a Restricted Stock Award, including the right to vote the
shares and receive all dividends and other distributions paid or made with
respect thereto, unless the Committee determines otherwise at the time the
Restricted Stock Award is granted. The Committee may provide in an Award
Agreement for the payment of dividends and distributions to the Participant at
such times as paid to stockholders generally or at the times of vesting or other
payment of the Restricted Stock Award.

Section 8.5     Section 83(b) Election.     If a Participant makes an election
pursuant to section 83(b) of the Code with respect to a Restricted Stock Award,
the Participant shall file, within 30 days following the Date of Grant, a copy
of such election with the Company and with the Internal Revenue Service, in
accordance with the regulations under section 83 of the Code. The Committee may
provide in an Award Agreement that the Restricted Stock Award is conditioned
upon the Participant’s making or refraining from making an election with respect
to the Award under section 83(b) of the Code.

9. Stock Unit Awards

Section 9.1     Grant of Stock Unit Awards.     A Stock Unit Award may be
granted to any Eligible Person selected by the Committee. The value of each
stock unit under a Stock Unit Award is equal to the Fair Market Value of the
Common Stock on the applicable date or time period of determination, as
specified by the Committee. The Committee may grant Stock Unit Awards that are
Section 162(m) Awards, as well as Stock Unit Awards that are not Section 162(m)
Awards. The maximum number of units that may be subject to Stock Unit Awards
granted to a Participant during any one calendar year shall be limited to
250,000 units (subject to adjustment as provided in Section 4.2 hereof). A Stock
Unit Award shall be subject to such restrictions and conditions as the Committee
shall determine. A Stock Unit Award may be granted together with a dividend
equivalent right with respect to the shares of Common Stock subject to the
Award, which may be accumulated and may be deemed reinvested in additional stock
units, as determined by the Committee in its discretion.

Section 9.2     Vesting of Stock Unit Awards.     On the Date of Grant, the
Committee shall, in its discretion, determine any vesting requirements with
respect to a Stock Unit Award, which shall be set forth in the Award Agreement.
The requirements for vesting of a Stock Unit Award may be based on the continued
Service of the Participant with the Company or its Subsidiaries for a specified
time period (or periods) or on the attainment of a specified performance goal
(or goals) established by the Committee in its discretion. The Committee may, in
its discretion, accelerate the vesting of a Stock Unit Award at any time. In the
case of any Stock Unit Award that is a Section 162(m) Award, any such
performance-based vesting requirements shall be based upon the performance
criteria identified in Section 12.2 hereof, and the terms of the Award shall
otherwise comply with the requirements described in Section 12.3 hereof. A Stock
Unit Award may also be granted on a fully vested basis, with a deferred payment
date as may be determined by the Committee or elected by the Participant in
accordance with the rules established by the Committee.

Section 9.3     Payment of Stock Unit Awards.     A Stock Unit Award shall
become payable to a Participant at the time or times determined by the Committee
and set forth in the Award Agreement, which may be upon or following the vesting
of the Award. Payment of a Stock Unit Award may be made, at the discretion of
the Committee, in cash or in shares of Common Stock, or in a combination
thereof, subject to applicable tax withholding requirements. Any cash payment of
a Stock Unit Award shall be made based upon the Fair Market Value of the Common
Stock, determined on such date or over such time period as determined by the
Committee.

Section 9.4     No Rights as Stockholder.     The Participant shall not have any
rights as a stockholder with respect to the shares subject to a Stock Unit Award
until such time as shares of Common Stock are delivered to the Participant
pursuant to the terms of the Award Agreement.

8

--------------------------------------------------------------------------------





10. Stock Awards

Section 10.1     Grant of Stock Awards.     A Stock Award may be granted to any
Eligible Person selected by the Committee. A Stock Award may be granted for past
services, in lieu of bonus or other cash compensation, as directors’
compensation or for any other valid purpose as determined by the Committee. A
Stock Award granted to an Eligible Person represents shares of Common Stock that
are issued free of restrictions on transfer and free of forfeiture conditions
and to which such Eligible Person is entitled all incidents of ownership, except
as otherwise provided in the Plan and the Award Agreement. The Committee may, in
connection with any Stock Award, require the payment of a specified purchase
price. The Committee may grant Stock Awards that are Section 162(m) Awards, as
well as Stock Awards that are not Section 162(m) Awards. The maximum number of
shares of Common Stock that may be subject to Stock Awards granted to a
Participant during any one calendar year shall be limited to 250,000 shares
(subject to adjustment as provided in Section 4.2 hereof).

Section 10.2     Rights as Stockholder.     Subject to the foregoing provisions
of this Section 10 and the applicable Award Agreement, upon the issuance of the
shares of Common Stock under a Stock Award, the Participant shall have all
rights of a stockholder with respect to the shares of Common Stock, including
the right to vote the shares and receive all dividends and other distributions
paid or made with respect thereto.

11. Performance Awards

Section 11.1     Grant of Performance Awards.     The Committee may grant
Performance Awards under the Plan, which shall represent the right to receive a
payment in cash if performance goals established by the Committee for a
performance period are satisfied. The Committee may grant Performance Awards
that are Section 162(m) Awards, as well as Performance Awards that are not
Section 162(m) Awards. At the time a Performance Award is granted, the Committee
shall determine, in its sole discretion, the applicable performance period and
performance goals to be achieved during the performance period, as well as such
other conditions as the Committee deems appropriate. The Committee may also
determine a target payment amount or a range of payment amounts for each Award.
The performance goals applicable to a Performance Award grant may be subject to
adjustments as the Committee shall deem appropriate to reflect significant
unforeseen events, such as changes in law, accounting practices or unusual or
nonrecurring items or occurrences. The Committee’s authority to make such
adjustments shall be subject to such limitations as the Committee deems
appropriate in the case of a Performance Award that is a Section 162(m) Award.
In the case of any Performance Award that is a Section 162(m) Award, performance
goals shall be based upon the performance criteria identified in Section 12.2
hereof, and the terms of the Award shall otherwise comply with the requirements
described in Section 12.3 hereof. The maximum amount of cash compensation that
may be paid to a Participant during any one calendar year under Performance
Awards shall be $1 million.

Section 11.2     Payment of Performance Awards.     At the end of the
performance period, the Committee shall determine the extent to which
performance goals have been attained, or a degree of achievement between minimum
and maximum levels, in order to establish the level of payment to be made, if
any. Payments of Performance Awards shall generally be made as soon as
practicable following the end of the performance period, subject to any tax
withholding requirements.

12. Section 162(m) Awards

Section 12.1     Awards.     Awards of Stock Options and Stock Appreciation
Rights granted under the Plan are intended by their terms to qualify as Section
162(m) Awards. Restricted Stock Awards, Stock Unit Awards, Stock Awards and
Performance Awards granted under the Plan may qualify as Section 162(m) Awards
if the Awards are granted or become payable or vested based upon pre-established
performance goals in accordance with this Section 12.

Section 12.2     Performance Criteria.     In the case of a Restricted Stock
Award, Stock Unit Award, Stock Award or Performance Award that is intended to be
a Section 162(m) Award, the performance criteria upon which the grant, payment
or vesting may be based shall be limited to one or more of the following
performance measures, which may be applied with respect to the Company, any
Subsidiary or any business unit: (i) total stockholder return; (ii) stock price
increase; (iii) return on equity; (iv) return on capital; (v) return on
investment; (vi) earnings per share, diluted or basic; (vii) EBIT (earnings
before interest and taxes); (viii) EBITDA (earnings before interest, taxes,
depreciation and amortization); (ix) cash flow (including operating cash flow,
free cash

9

--------------------------------------------------------------------------------



 

flow, discounted cash flow, and cash flow in excess of costs of capital); (x)
net or gross revenue; (xi) operating expenses; (xii) gross or operating margin;
(xiii) execution of a corporate collaboration agreement relating to a product
candidate of the Company; (xiv) acceptance by the U.S. Food and Drug
Administration (“FDA”) or a comparable foreign regulatory authority of a final
New Drug Application, a Biologic License Application or similar document; (xv)
approval for marketing of a product candidate of the Company by the FDA or a
comparable foreign regulatory authority; (xvi) obtaining a specified level of
financing for the Company, as determined by the Committee, including through
government grants (or similar awards) and the issuance of securities; and (xvii)
commencement of a particular stage of clinical trials for a product candidate of
the Company. The foregoing performance criteria shall have any reasonable
definitions that the Committee may specify, which may include or exclude any
items specified by the Committee, including but not limited to any or all of the
following items: discontinued operations, extraordinary, unusual or
non-recurring items, effects of accounting changes, effects of currency or
interest rate fluctuations, effects of financing activities (e.g., effect on
earnings per share of issuing convertible debt securities), changes in tax
rates, expenses for restructuring or productivity initiatives, litigation
losses, non-operating items, effects of acquisitions or divestitures and changes
of law or regulation affecting the Company’s business. The foregoing performance
measures may be determined on an absolute basis or relative to internal goals or
relative to levels attained in prior years, or related to other companies or
indices, or as ratios expressing relationships between two or more performance
measures. In the case of Awards that are not Section 162(m) Awards, the
Committee may designate performance criteria from among the foregoing or such
other performance criteria as it shall determine in its sole discretion.

Section 12.3     Section 162(m) Requirements.     In the case of a Restricted
Stock Award, Stock Unit Award, Stock Award or Performance Award that is intended
to be a Section 162(m) Award, the Committee shall make such determinations with
respect to an Award as required by section 162(m) of the Code within 90 days
after the beginning of the performance period (or such other time period as is
required under section 162(m) of the Code). As and to the extent required by
section 162(m) of the Code, the terms of an Award that is a Section 162(m) Award
must state, in terms of an objective formula or standard, the method of
computing the amount of compensation payable under the Award, and must preclude
discretion to increase the amount of compensation payable under the terms of the
Award (but may allow the Committee discretion to decrease the amount of
compensation payable).

13. Change in Control

Section 13.1     Effect of Change in Control.     The Committee may, at the time
of the grant of an Award and as set forth in an Award Agreement, provide for the
effect of a “Change in Control” on an Award. Such provisions may include any one
or more of the following: (i) the acceleration or extension of time periods for
purposes of exercising, vesting in, or realizing gain from any Award, (ii) the
elimination or modification of performance or other conditions related to the
payment or other rights under an Award, (iii) provision for the cash settlement
of an Award for an equivalent cash value, as determined by the Committee, or
(iv) such other modification or adjustment to an Award as the Committee deems
appropriate to maintain and protect the rights and interests of Participants
upon or following a Change in Control.

Section 13.2     Definition of Change in Control.     For purposes of the Plan,
unless otherwise defined in an Award Agreement, a “Change in Control” shall be
deemed to have occurred upon:

  (i)
a change in the composition of the Board such that during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board, and any new director (other than a director designated by a person
who has entered into an agreement with the Company to effect a transaction
described in clause (ii) or (iii) of this Section 13.2) whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute at
least a majority of the members thereof;
     

  (ii)
the approval by the stockholders of the Company of a merger, consolidation,
reorganization or similar corporate transaction, whether or not the Company is
the surviving corporation in such transaction, in which outstanding shares of
Common Stock are converted into (A) shares of stock of another company, other
than a conversion into shares of voting common stock of the successor
corporation (or a holding

10

--------------------------------------------------------------------------------



 

   
company thereof) representing more than 50% of the voting power of all capital
stock thereof outstanding immediately after the merger or consolidation, or (B)
other securities (of either the Company or another company) or cash or other
property;

        (iii)
any “Person” (as such term is used in Sections 13(d)(3) and 14(d)(2) of the
Exchange Act), except that such term shall not include (A) the Company, (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, (C) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (D) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company, who is or becomes the “Beneficial
Owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company (not including in the securities
Beneficially Owned by such Person any securities acquired directly from the
Company) representing 30% or more of the voting power of all capital stock
thereof outstanding, excluding any Person who is an officer or director of the
Company or who becomes such a Beneficial Owner in connection with a transaction
described in clause (ii) of this Section 13.2; or

        (iv)
the approval by the stockholders of the Company of (A) the sale or other
disposition of all or substantially all of the assets of the Company, or (B) a
complete liquidation or dissolution of the Company.

14. General Provisions

Section 14.1     Award Agreement.     To the extent deemed necessary by the
Committee, an Award under the Plan shall be evidenced by an Award Agreement in a
written or electronic form approved by the Committee setting forth the number of
shares of Common Stock or units subject to the Award, the exercise price, base
price, or purchase price of the Award, the time or times at which an Award will
become vested, exercisable or payable and the term of the Award. The Award
Agreement may also set forth the effect on an Award of termination of Service
under certain circumstances. The Award Agreement shall be subject to and
incorporate, by reference or otherwise, all of the applicable terms and
conditions of the Plan, and may also set forth other terms and conditions
applicable to the Award as determined by the Committee consistent with the
limitations of the Plan. Award Agreements evidencing Incentive Stock Options
shall contain such terms and conditions as may be necessary to meet the
applicable provisions of section 422 of the Code. The grant of an Award under
the Plan shall not confer any rights upon the Participant holding such Award
other than such terms, and subject to such conditions, as are specified in the
Plan as being applicable to such type of Award (or to all Awards) or as are
expressly set forth in the Award Agreement. The Committee need not require the
execution of an Award Agreement by a Participant, in which case, acceptance of
the Award by the Participant shall constitute agreement by the Participant to
the terms, conditions, restrictions and limitations set forth in the Plan and
the Award Agreement as well as the administrative guidelines of the Company in
effect from time to time.

Section 14.2     Forfeiture Events/Representations.     The Committee may
specify in an Award Agreement at the time of the Award that the Participant’s
rights, payments and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture or recoupment upon the occurrence of certain
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events shall include, but shall not be limited to,
termination of Service for cause, violation of material Company policies, breach
of noncompetition, confidentiality or other restrictive covenants that may apply
to the Participant, or other conduct by the Participant that is detrimental to
the business or reputation of the Company. The Committee may also specify in an
Award Agreement that the Participant’s rights, payments and benefits with
respect to an Award shall be conditioned upon the Participant making a
representation regarding compliance with noncompetition, confidentiality or
other restrictive covenants that may apply to the Participant and providing that
the Participant’s rights, payments and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture or recoupment on account of a
breach of such representation.

Section 14.3     No Assignment or Transfer; Beneficiaries.     Except as
provided in Section 6.6 hereof, Awards under the Plan shall not be assignable or
transferable by the Participant, except by will or by the laws of descent and
distribution, and shall not be subject in any manner to assignment, alienation,
pledge, encumbrance or charge. Notwithstanding the foregoing, the Committee may
provide in an Award Agreement that the Participant shall have the right to
designate a beneficiary or beneficiaries who shall be entitled to any rights,

11

--------------------------------------------------------------------------------



 

payments or other benefits specified under an Award following the Participant’s
death. During the lifetime of a Participant, an Award shall be exercised only by
such Participant or such Participant’s guardian or legal representative. In the
event of a Participant’s death, an Award may, to the extent permitted by the
Award Agreement, be exercised by the Participant’s beneficiary as designated by
the Participant in the manner prescribed by the Committee or, in the absence of
an authorized beneficiary designation, by the legatee of such Award under the
Participant’s will or by the Participant’s estate in accordance with the
Participant’s will or the laws of descent and distribution, in each case in the
same manner and to the same extent that such Award was exercisable by the
Participant on the date of the Participant’s death.

Section 14.4     Deferrals of Payment.     The Committee may in its discretion
permit a Participant to defer the receipt of payment of cash or delivery of
shares of Common Stock that would otherwise be due to the Participant by virtue
of the exercise of a right or the satisfaction of vesting or other conditions
with respect to an Award. If any such deferral is to be permitted by the
Committee, the Committee shall establish the rules and procedures relating to
such deferral in a manner intended to comply with the requirements of section
409A of the Code, including, without limitation, the period of time in advance
of payment when an election to defer may be made, the time period of the
deferral and the events that would result in payment of the deferred amount, the
interest or other earnings attributable to the deferral and the method of
funding, if any, attributable to the deferred amount.

Section 14.5     Rights as Stockholder.     A Participant shall have no rights
as a holder of shares of Common Stock with respect to any unissued securities
covered by an Award until the date the Participant becomes the holder of record
of such securities. Except as provided in Section 4.2 hereof, no adjustment or
other provision shall be made for dividends or other stockholder rights, except
to the extent that the Award Agreement provides for dividend payments or
dividend equivalent rights.

Section 14.6     Employment or Service.     Nothing in the Plan, in the grant of
any Award or in any Award Agreement shall confer upon any Eligible Person or
Participant any right to continue in the Service of the Company or any of its
Subsidiaries, or interfere in any way with the right of the Company or any of
its Subsidiaries to terminate the employment or other service relationship of an
Eligible Person or Participant for any reason at any time.

Section 14.7     Securities Laws.     No shares of Common Stock will be issued
or transferred pursuant to an Award unless and until all then applicable
requirements imposed by Federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction, and by any
exchanges upon which the shares of Common Stock may be listed, have been fully
met. As a condition precedent to the issuance of shares pursuant to the grant or
exercise of an Award, the Company may require the Participant to take any
reasonable action to meet such requirements. The Committee may impose such
conditions on any shares of Common Stock issuable under the Plan as it may deem
advisable, including, without limitation, restrictions under the Securities Act
of 1933, as amended, under the requirements of any exchange upon which such
shares of the same class are then listed, and under any blue sky or other
securities laws applicable to such shares. The Committee may also require the
Participant to represent and warrant at the time of issuance or transfer that
the shares of Common Stock are being acquired only for investment purposes and
without any current intention to sell or distribute such shares.

Section 14.8     Tax Withholding.     The Participant shall be responsible for
payment of any taxes or similar charges required by law to be withheld from an
Award or an amount paid in satisfaction of an Award, which shall be paid by the
Participant on or prior to the payment or other event that results in taxable
income in respect of an Award. The Award Agreement may specify the manner in
which the withholding obligation shall be satisfied with respect to the
particular type of Award.

Section 14.9     Unfunded Plan.     The adoption of the Plan and any reservation
of shares of Common Stock or cash amounts by the Company to discharge its
obligations hereunder shall not be deemed to create a trust or other funded
arrangement. Except upon the issuance of Common Stock pursuant to an Award, any
rights of a Participant under the Plan shall be those of a general unsecured
creditor of the Company, and neither a Participant nor the Participant’s
permitted transferees or estate shall have any other interest in any assets of
the Company by virtue of the Plan. Notwithstanding the foregoing, the Company
shall have the right to implement or set aside funds in a grantor trust, subject
to the claims of the Company’s creditors or otherwise, to discharge its
obligations under the Plan.

 

12

--------------------------------------------------------------------------------



 

Section 14.10     Other Compensation and Benefit Plans.     The adoption of the
Plan shall not affect any other stock incentive or other compensation plans in
effect for the Company or any Subsidiary, nor shall the Plan preclude the
Company from establishing any other forms of stock incentive or other
compensation or benefit program for employees of the Company or any Subsidiary.
The amount of any compensation deemed to be received by a Participant pursuant
to an Award shall not constitute includable compensation for purposes of
determining the amount of benefits to which a Participant is entitled under any
other compensation or benefit plan or program of the Company or any Subsidiary,
including, without limitation, under any bonus, pension, profit-sharing, life
insurance, salary continuation or severance benefits plan, except to the extent
specifically provided by the terms of any such plan.

Section 14.11     Plan Binding on Transferees.     The Plan shall be binding
upon the Company, its transferees and assigns, and the Participant, the
Participant’s executor, administrator and permitted transferees and
beneficiaries.

Section 14.12     Severability.     If any provision of the Plan or any Award
Agreement shall be determined to be illegal or unenforceable by any court of law
in any jurisdiction, the remaining provisions hereof and thereof shall be
severable and enforceable in accordance with their terms, and all provisions
shall remain enforceable in any other jurisdiction.

Section 14.13     Foreign Jurisdictions.     The Committee may adopt, amend and
terminate such arrangements and grant such Awards, not inconsistent with the
intent of the Plan, as it may deem necessary or desirable to comply with any
tax, securities, regulatory or other laws of other jurisdictions with respect to
Awards that may be subject to such laws. The terms and conditions of such Awards
may vary from the terms and conditions that would otherwise be required by the
Plan solely to the extent the Committee deems necessary for such purpose.
Moreover, the Board may approve such supplements to or amendments, restatements
or alternative versions of the Plan, not inconsistent with the intent of the
Plan, as it may consider necessary or appropriate for such purposes, without
thereby affecting the terms of the Plan as in effect for any other purpose.

Section 14.14     Substitute Awards in Corporate Transactions.     Nothing
contained in the Plan shall be construed to limit the right of the Committee to
grant Awards under the Plan in connection with the acquisition, whether by
purchase, merger, consolidation or other corporate transaction, of the business
or assets of any corporation or other entity. Without limiting the foregoing,
the Committee may grant Awards under the Plan to an employee or director of
another corporation who becomes an Eligible Person by reason of any such
corporate transaction in substitution for awards previously granted by such
corporation or entity to such person. The terms and conditions of the substitute
Awards may vary from the terms and conditions that would otherwise be required
by the Plan solely to the extent the Committee deems necessary for such purpose.

Section 14.15     Governing Law.     The Plan and all rights hereunder shall be
subject to and interpreted in accordance with the laws of the State of Delaware,
without reference to the principles of conflicts of laws, and to applicable
Federal securities laws.

15. Effective Date, Amendment and Termination

Section 15.1     Effective Date.     The Plan shall become effective following
its adoption by the Board and its approval by the Company’s stockholders on the
date of the 2005 Annual Meeting of Stockholders. The term of the Plan shall be
ten (10) years from the date of such adoption by the Board, subject to Section
15.3 hereof.

Section 15.2     Amendment.     The Board may at any time and from time to time
and in any respect, amend or modify the Plan. The Board may seek the approval of
any amendment or modification by the Company’s stockholders to the extent it
deems necessary or advisable in its discretion for purposes of compliance with
section 162(m) or section 422 of the Code, the listing requirements of the
NASDAQ or other exchange or securities market or for any other purpose. No
amendment or modification of the Plan shall adversely affect any Award
theretofore granted without the consent of the Participant or the permitted
transferee of the Award. Notwithstanding the foregoing and notwithstanding
anything to the contrary in the Plan, the Board may amend the Plan and any
outstanding Award Agreement solely to comply with any new regulations or other
guidance from the Internal Revenue Service under section 409A of the Code
without the consent of the Participant or the permitted transferee of the Award.

 

13

--------------------------------------------------------------------------------



 

Section 15.3     Termination.     The Plan shall terminate on April 4, 2015,
which is the date immediately preceding the tenth anniversary of the date of the
Plan’s adoption by the Board. The Board may, in its discretion and at any
earlier date, terminate the Plan. Notwithstanding the foregoing, no termination
of the Plan shall adversely affect any Award theretofore granted without the
consent of the Participant or the permitted transferee of the Award.

14

--------------------------------------------------------------------------------